Title: To James Madison from Andrew Stevenson, 8 January 1821
From: Stevenson, Andrew
To: Madison, James


                
                    Dear sir,
                    Richmond January 8 1821.
                
                Your favor of the 10 ulto I recd in the course of the mail, & owe you an apology for not answering it sooner; but the truth is that what with personal indisposition, & professional & Legislative duties, I have not had an opportunity of doing so, until today. Since I last wrote you Mr. R. & myself have made the promised search amongst his father’s papers, for yr. letters, & I am pleased to say, tht I have obtaind abt. one hundred & forty in number, embracing the entire period of time between ’82 & 90. Altho’ I have looked into them all, I cannot say they contain all you wish & expect, inasmuch as many are written in Cypher, & the Cypher not filled out by Mr. R., & of course their contents wholly unintelligible to me. I have sent them to you by mail, having carefully put them up with my own hands, & received an asurance from the Postmaster tht there wd. be no risque in sending them. I hope they will reach you safely. I also send you the new work of Jno. Taylor of Caroline, upon the Constitution, of which I spoke when I was last up. Altho’ I am conscious my dr. sir, that you need no arguments at this day, to convince or enlighten you, on the important subjects which it discusses, & I ought probably to ask pardon for the liberty I now take in sending it to you & asking yr. opinion of its merits, yet I cannot but think, that it will give you pleasure to see the true principles of our Gov’t & Constitution so well understood, & ably discussed, & the standard of the good old republican doctrines of ’98 ’99 so triumphantly unfolded & displayed. It is believed by the most enlightened people here, to be a work peculiarly interesting at this time to the public, & eminently calculated to do good, in arousing the people of the union, from the fatal apathy into which they have sunk, upon the important subject on which it treats. I am too unequal myself to speak of the style of this work, you know the author, & his manner of writing pen; there are certainly many parts of it, obscure & quaint, tho’ freely & fearlessly written; but possibly this is well, for if with such powers & lights, as the author possesses, he had the style & power of composition of Tom Paine, the consequences might be [illegible] in the fear of a revolution. For my single self, I do not hesitate to express the opinion, tht if his work does not lay a foundation deep in public opinion, & produce some active & beneficial result, the constitution is gone & the

States will soon sink into the gulph of consolidation. Indeed, Virginia is now almost the only State in the Union, who seems to feel on this subject; & to her glory it may be said, that she is the only one of her sisters who seems disposed to maintain the worship of the principles of the revolution & those of ’98; undefiled. These are my opinions, & for their free expression, I know I shall be excused; feeling assured that you will receive them as the evidence of a cordial disposition towards the most friendly & respectful sentiments.
                We regret much the disappointment, in not seeing you & Mrs M. this winter; for be assured my dr Sir, there are none on Earth, we should be more delighted to see under our humble roof than you two. I trust we shall yet be gratified. I beg leave to say to Mr Todd, tht I hope his engagemts, will not prevent his coming amongst us, according to promise. With sents. of perfect esteem & regard I am most respectfully Dr. sir Yr. fd hbl. srt
                
                    And: Stevenson
                
            